ASSET PURCHASE AGREEMENT by and among GATEHOUSE MEDIA, INC., GATEHOUSE MEDIA OPERATING, INC., MORRIS PUBLISHING GROUP, LLC, MPG ALLEGAN PROPERTY, LLC, BROADCASTER PRESS, INC., MPG HOLLAND PROPERTY, LLC, THE OAK RIDGER, LLC, YANKTON PRINTING COMPANY AND MORRIS COMMUNICATIONS COMPANY, LLC Effective as of October 23, 2007 i TABLE OF CONTENTS ARTICLE I.SALE OF ACQUIRED ASSETS AND TERMS OF PAYMENT 1.1Transfer of Acquired Assets 1.2Excluded Assets 1.3Liabilities. 1.4Purchase Price; Payment of Purchase Price 1.5Manner of Payment 1.6Adjustments 1.7Allocation of Purchase Price ARTICLE II.THE CLOSING[ 2.1Time and Place of Closing 2.2Deliveries by Seller 2.3Deliveries by Buyer 2.4Taking of Necessary Action; Further Action16 ARTICLE III.REPRESENTATIONS AND WARRANTIES OF SELLERS AND MORRIS COMMUNICATIONS 3.1Organization; Qualification 3.2Authority Relative to this Agreement 3.3Income Statements 3.4Business Since the Income Statement Date 3.5Non-Contravention; No Defaults 3.6Undisclosed Liabilities 3.7Licenses and Authorizations 3.8Condition and Adequacy of the Acquired Assets; Title 3.9Contracts and Arrangements 3.10Real Property 3.11Intellectual Property 3.12Litigation and Compliance with Laws 3.13Labor Relations and Employee Issues; Employee Benefit Programs; ERISA 3.14INTENTIONALLY OMITTED 3.15Changes 3.16Environmental Matters 3.17INTENTIONALLY OMITTED 3.18Insurance 3.19Taxes 3.20Investment Representations 3.21Brokers ARTICLE IV.REPRESENTATIONS AND WARRANTIES OF BUYER 4.1Organization 4.2Authority Relative to this Agreement 4.3No Defaults 4.4Non-Contravention; No Defaults 4.5 Financial Capability 4.6Reports and Financial Statements 4.7Absence of Certain Changes or Events 4.8Brokers ARTICLE V.PRE-CLOSING COVENANTS OF SELLERS AND BUYER PENDING THE CLOSING DATE. 5.1Maintenance of Business 5.2Organization; Goodwill 5.3Access to Facilities, Files and Records 5.4Representations and Warranties 5.5Corporate Action 5.6Consents 5.7Confidential Information 5.8Consummation of Agreement 5.9Notice of Proceedings 5.10Interim Financial Statements 5.11Taxes 5.12Audited Financial Statements; Interim Financial Statements 5.13Title Matters 5.14Buyer's Representations and Warranties 5.15Corporate Action 5.16Consummation of Agreement 5.17Notice of Proceedings 5.18No Solicitation; Acquistion Proposals 5.19Phase I Environmental Site Accessment 5.20Bulk Transfer Laws ARTICLE VI.ADDITIONAL COVENANTS47 6.1No Securities Transactions ARTICLE VII.CONDITIONS TO THE OBLIGATIONS OF SELLERS 7.1Representations, Warranties and Covenants 7.2Proceedings. 7.3Hart-Scott-Rodino. ARTICLE VIII.CONDITIONS TO THE OBLIGATIONS OF GATEHOUSE MEDIA AND BUYER 8.1Representations, Warranties and Covenants 8.2Proceedings 8.3Hart-Scott-Rodino. 8.4Consents. 8.5Title Insurance 8.6Real Property Phase I Reports 8.7Landlord Estoppel Certificates ARTICLE IX.INDEMNIFICATION 9.1 Survival; Limitations 9.2Indemnification of Buyer and GateHouse Media 9.3Indemnification of Sellers and Morris Communications 9.4Notice of Claims 9.5Defense of Third Party Claims ARTICLE X.MISCELLANEOUS PROVISIONS 10.1Risk of Loss 10.2Termination of Agreement 10.3Liabilities Upon Termination 10.4Expenses 10.5Employees and Employee Benefits 10.6Further Assurances and Consents 10.7Waiver of Compliance 10.8Notices 10.9Assignment 10.10Governing Law 10.11Public Announcements 10.12No Third Party Rights 10.13Waiver of Jury Trial 10.14Counterparts 10.15Headings 10.16Specific Performance 10.17Severability 10.18Entire Agreement; Amendments 10.19 Guaranties 10.20 Knowledge ii .List of Schedules (Delivered Concurrently) Schedule 1.1(f)Names of Publications Schedule 1.2(h)Excluded Assets Schedule 1.6(a)Sellers Accounting Practices Schedule 3.3Income Statements Schedule 3.4Business Since Income Statement Date Schedule 3.5Non-Contravention; No Defaults Schedule 3.7Material Permits Schedule 3.8 Condition and Adequacy of the Acquired Assets; Title Schedule 3.9Material Contracts Schedule 3.10(a)Owned Real Property Schedule 3.10(b)Leased Real Property Schedule 3.10(f) Flood Plains Schedule 3.10(g)Facilities Schedule 3.10(h)Improvements Schedule 3.11Intellectual Property Schedule 3.12 Litigation and Compliance with Laws Schedule 3.13(a)Employees; Salaries Schedule 3.13(b)Labor Agreements Schedule 3.15Changes Since Income Statement Date Schedule 3.16Environmental Matters Schedule 3.18Insurance Schedule 3.19Taxes Schedule 4.4Non-Contravention; No Defaults Schedule 5.1Maintenance of Business Exhibits Exhibit APublications iii ASSET PURCHASE AGREEMENT THIS ASSET PURCHASE AGREEMENT (this “Agreement”), is made effective as of , 2007, by and among GateHouse Media Operating, Inc., a Delaware corporation (“Buyer”), GateHouse Media, Inc., a Delaware corporation (“GateHouse Media”), Morris Communications Company LLC, a Georgia limited liability company (“Morris Communications”), Morris Publishing Group, LLC, a Georgia limited liability company (“Morris Publishing”), MPG Allegan Property, LLC, a Georgia limited liability company (“MPG Allegan”), Broadcaster Press, Inc., a South Dakota corporation (“Broadcaster”), MPG Holland Property, LLC, a Georgia limited liability company (“MPG Holland”), The Oak Ridger, LLC, a Tennessee limited liability company (“Oak Ridger”) and Yankton Printing Company, a South Dakota corporation (“Yankton” and collectively, with Morris Publishing, MPG Allegan, Broadcaster, MPG Holland and Oak Ridger, are referred to herein as “Sellers” and each individually as a “Seller”.As used herein, and as the context requires, the term “Sellers” shall also refer to “Seller”). WHEREAS, Sellers operate businesses which own and publish various daily and non-daily publications which aredistributedin South Dakota, Florida, Kansas, Michigan, Missouri, Nebraska, Oklahoma and Tennessee, together with all related publications (as set forth on Exhibit A hereto) and services and assets and facilities, all related domain names, with related HTML design and data and all of Sellers’ rights to prepare, publish, sell and distribute any of the foregoing in all languages (collectively, the “Publications”) and the mastheads and certain other intellectual property associated with the Publications (collectively, the “Mastheads”, which term is more particularly defined in Section 1.1); WHEREAS, Sellers operate the Publications from facilities in South Dakota, Florida, Kansas, Michigan, Missouri, Nebraska, Oklahoma and Tennessee which are owned or leased by Sellers, together with all printing sites, buildings, offices, structures, residences, fixtures, and improvements, including all real property, whether developed or undeveloped, owned or leased by Sellers or associated with any of the foregoing (collectively, the “Facilities”); and -1- WHEREAS, Sellers desire to sell and Buyer desires to purchase substantially all of the assets related to the operation, publication and distribution of the Publications as a going concern, together with the Mastheads. NOW, THEREFORE, in consideration of the mutual covenants and agreements hereinafter set forth and based upon the representations and warranties made by each of the parties to the other in this Agreement, the parties have agreed to consummate the sale of the Publications and the Mastheads on the terms contained herein. ARTICLE I. SALE OF ACQUIRED ASSETS AND TERMS OF PAYMENT 1.1Transfer of Acquired Assets.Upon the terms and subject to the conditions of this Agreement, on the Closing Date (as defined in Section2.1 hereof) Sellers will sell, assign, convey or cause to be conveyed, transfer and deliver to Buyer, and Buyer will purchase and accept from Sellers, all of the assets and properties of Sellers, tangible or intangible, of every kind and description, used by Sellers that relate primarily to the business and operation of the Publications as a going concern (all such assets being referred to herein as the “Sellers’ Assets”), but excluding the Excluded Assets described in Section1.2 below. In addition, upon the terms and subject to the conditions of this Agreement, on the Closing Date, Sellers will sell, assign, convey or cause to be conveyed, transferred and delivered to Buyer, and Buyer will purchase and accept from Sellers, the Publications’ “Mastheads” which consist of the mastheads, trademarks, trade dress, trade names, service marks, registrations, domain names, and other property rights relating thereto and all goodwill associated therewith.The Sellers’ Assets along with the Mastheads are hereinafter collectively referred to as the “Acquired Assets.”The Acquired Assets include, without limitation, the following: -2- (a)The Owned Real Property (as defined in Section 3.10(a)); (b)All Real Property Leases for the Leased Real Property (as such terms are defined in Section 3.9 and Section 3.10(b) respectively); (c)All tangible personal property, editorial material, work in process, finished goods, manuscripts, notes and drafts, graphic artwork, cuts, photographs and negatives owned by Sellers to the extent they relate primarily to the Publications; all promotional materials, inserts, and direct mail materials owned by Sellers to the extent they relate primarily to the Publications; all stationery, supplies, purchase orders, forms, labels, shipping materials and catalogs owned by Sellers to the extent they relate primarily to the Publications; and all lists owned by Sellers of contributors, authors, correspondents, reviewers, photographers, illustrators and editors who contribute or have contributed to the Publications; all other inventory and supplies, and other assets and equipment relating primarily to the Publications; (d)All contracts, agreements and similar documents that relate primarily to the operation of the Publications or are otherwise specifically assumed pursuant hereto, together with all subscriptions and all orders and agreements for the sale of advertising, space reservations and insertion orders relating to the Publications, including without limitation those described in
